Citation Nr: 0032163	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-31 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the extraction of teeth 
1 through 32 for compensation purposes, to include a claim 
for outpatient dental examination and/or treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to March 
1965.

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the evidentiary and procedural development 
undertaken since the Board's November 1998 remand, especially 
in the light of recently enacted legislation, and must 
regretfully conclude that the remand of this matter is again 
warranted.  


REMAND

Dental Records 

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereafter Veterans Claims Assistance Act) contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The salient 
features of the new statutory provisions (and where they will 
be codified in title 38 United States Code), may be 
summarized as imposing the following obligations on the 
Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In applying the above legislation to the instant case, the 
Board initially does not find that there is an adequate basis 
to conclude that the Department of Veterans Affairs (VA) has 
met its obligation to assist the veteran pursuant to the new 
legislation.  More specifically, while it is clear that the 
regional office (RO) has made some effort to obtain service 
medical and dental records, it is not clear whether or not it 
is reasonably certain that the dental records do not exist.  
Under the new legislation, VA must obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103(c)(3)), in addition to the claimant's 
service medical records and, if the claimant has furnished 
the Secretary information sufficient to locate such records, 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity (38 U.S.C.A. § 5103A(c)(1)).

It should be further noted that whenever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c) [38 U.S.C.A. § 
5103A(c)], the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile (38 U.S.C.A. 
§ 5103A(b)(3)), and that if, after making reasonable efforts 
to obtain relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records, and 
such notification shall identify the records the Secretary is 
unable to obtain, briefly explain the efforts that the 
Secretary made to obtain those records; and describe any 
further action to be taken by the Secretary with respect to 
the claim (38 U.S.C.A. § 5103A(b)(2)).

As best the Board can ascertain from the claims file, 
following the filing of the veteran's claim, the RO made 
multiple efforts to obtain service medical and dental 
records, and that when only service medical records were 
received (the record does contain reserve duty dental records 
from 1985), additional steps were taken to obtain the 
veteran's dental records from Luke Air Force Base (AFB), 
Arizona, and the Air Reserve Personnel Center (ARPC), Denver, 
Colorado.  The ARPC was contacted by the RO pursuant to the 
suggestion of Luke AFB, in April 1990, and the ARPC informed 
the RO that they had no records and that the RO should 
contact Luke AFB, which the RO had already done.  A 
subsequent report of contact in June 1990 reflects additional 
contact by the RO with ARPC, at which time the person 
contacted believed that records might be in the possession of 
the National Personnel Records Center (NPRC).  Subsequent 
contact with NPRC failed to produce any additional records.  

Thereafter, the record does not reflect further efforts to 
search for dental records until after the Board's November 
1998 remand, when the veteran was successful in obtaining 
service medical records from the NPRC (some of which were not 
already of record), and was apparently further advised that 
his active duty dental records were sent to Office of the 
Director, VA/RMC Customer Service, P.O. Box 5020, St. Louis, 
Missouri 63155.  There is a January 2000 letter in the claims 
file directed to this location from the veteran, but nothing 
that the Board can characterize as a response to this 
inquiry.  In addition, the Board notes that in May 2000, the 
RO began another search for Air Force medical and dental 
records for the veteran's period of active service.  In this 
regard, the RO requested additional records in June 2000, 
presumably from NPRC, and although it is unclear from the 
record, the Board believes that the documents provided were 
duplicates of those that were already of record.  

With respect to both the efforts of the veteran and those of 
the RO, on this record, the Board is unable to conclude that 
it is reasonably certain that the veteran's active duty 
dental records do not exist or that further efforts to obtain 
those records would be futile, especially since it was 
previously believed that there were no additional available 
service medical records and this was clearly not the case.  

Consequently, the Board finds that this case must be remanded 
for additional efforts to obtain the veteran's dental 
records.  In addition, the Board finds that should the RO's 
additional efforts prove unsuccessful, it will then be 
required to notify the veteran that the RO was unable to 
obtain the veteran's dental records, briefly explain the 
efforts that the RO made to obtain those records, and 
describe any further action to be taken with respect to the 
claim.


Entitlement to Outpatient Treatment and a VA Dental 
Examination

In the Board's previous remand of November 1998, the Board 
outlined the law and regulations pertinent to dental claims 
and the Board's discussion in that regard is incorporated by 
reference.  For reasons of procedural due process, the Board 
also requested that the RO adjudicate both the issue of 
entitlement to service connection for the extraction of teeth 
1 through 32 for compensation purposes, and the issue of 
entitlement to dental outpatient examination and/or 
treatment, and furnish the veteran with the current 
requirements for eligibility for dental benefits.  The Board 
has reviewed the action taken by the RO since the Board's 
remand, and notes that the RO adjudicated the issue of 
entitlement to service connection for the extraction of teeth 
1 through 32 for compensation purposes and furnished the 
veteran with the current requirements for eligibility for 
dental benefits.  (While there have been recent changes in 
the law and regulations regarding dental claims, none is 
pertinent here.)  The Board observes that the RO did not, 
however, adjudicate the issue of entitlement to dental 
outpatient examination and/or treatment, and while the RO 
might have considered this action unnecessary in view of its 
earlier decisions in this matter, the Board once again finds 
that this step is necessary to afford the veteran appropriate 
due process.  Moreover, since the Board specifically 
requested this action and it was not taken, the Board is 
technically without jurisdiction to proceed until this is 
accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

More specifically, in its rating decision of December 1998, 
the RO denied service connection for extraction of teeth 1 
through 32 for compensation purposes, and with that decision, 
the extraction of teeth 1 through 32 remains as a service-
connected noncompensable dental condition.  Thus, as the RO 
has determined that the veteran's available dental benefits 
relate to treatment only, the class to which the veteran 
belongs must be identified so that the VA dental service 
providers will know the extent of services to which the 
veteran is entitled.  

For example, the RO might determine that based on the 1991 
Board decision to grant service connection for the extraction 
of teeth 1 through 32, since it would be fair to conclude 
that the Board would not have meant to grant a benefit 
without an available benefit, the RO might determine that 
while the Board did not find sufficient evidence to warrant 
service connection for residuals of a fractured mandible, it 
may have found sufficient evidence to warrant a finding of 
in-service trauma to the teeth themselves.  Under this 
scenario, the veteran might be found to belong to Class IIa, 
which would entitle him to "any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability."  
38 C.F.R. § 17.161(c) (2000).  

Once again, the Board would like to emphasize to the veteran 
that based on the above and for reasons previously noted in 
the Board's remand of November, 1998, when the Board granted 
service connection for the extraction of teeth 1 through 32 
in 1991, it granted service connection for this condition as 
a noncompensable dental condition for which the veteran is 
only eligible for treatment.  This conclusion is consistent 
with the 1991 Board decision to deny service connection for 
residuals of a fractured mandible (without evidence of bone 
loss due to trauma, service-connection for any tooth loss is 
not warranted), and is also not inconsistent with any 
previous decision of the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), since the Court considered the issue of entitlement 
to service connection for extraction of teeth 1 through 32 to 
be moot in light of the 1991 Board decision.  

However, notwithstanding the fact that there is currently no 
evidence that shows that in-service trauma caused bone loss 
which then caused teeth loss, in view of the fact that there 
is competent evidence of current disability and that this 
disability or symptoms may be associated with the claimant's 
active service, the Board finds that the Veterans Claims 
Assistance Act of 2000 further requires that the veteran be 
furnished with a comprehensive VA dental examination for the 
purpose of obtaining an opinion as to the degree of medical 
probability that any in-service trauma to the veteran's 
mandible and/or maxilla was causally related to the loss of 
any of the veteran's teeth during active service. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should again be asked to 
identify any sources of recent pertinent 
dental treatment for any dental 
disability.  After obtaining any 
necessary authorization, the RO should 
obtain any dental records not already of 
record and associate those records with 
the claims folder.

3.  The RO should make additional efforts 
to obtain all of the veteran's active 
duty dental records, including, but not 
necessarily limited to, a specific 
request to the Office of the Director, 
VA/RMC Customer Service, P.O. Box 5020, 
St. Louis, Missouri 63155.  The RO is 
again advised that the efforts to obtain 
these dental records should continue 
until the records are obtained unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile 
(Veterans Claims Assistance Act to be 
codified at 38 U.S.C.A. § 5103A(b)(3)), 
and that if, after making reasonable 
efforts to obtain relevant records, the 
RO is unable to obtain the relevant 
records sought, the RO shall notify the 
claimant that the RO is unable to obtain 
the records, and such notification shall 
identify the records the RO is unable to 
obtain, briefly explain the efforts that 
the RO made to obtain those records, and 
describe any further action to be taken 
by the RO with respect to the veteran's 
claim (Veterans Claims Assistance Act to 
be codified at 38 U.S.C.A. § 
5103A(b)(2)).

4.  The veteran should then be afforded 
an examination by an appropriate 
specialist to determine the nature, 
status and etiology of the extraction of 
teeth 1 through 32.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of all prior 
remands, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and review of the evidence in 
the claims folder, including service, VA, 
and private medical and dental records, 
the examiner should express an opinion as 
to the following:

The degree of medical probability that 
any in-service trauma to the veteran's 
mandible and/or maxilla was causally 
related to the loss of any of the 
veteran's teeth during active service.  
For purposes of this determination, the 
examiner must be advised that under the 
governing law and regulations, the term 
"service trauma" does not include the 
intended effects of treatment provided 
during the veteran's service.

If the examiner can not answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The examiner should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
extraction of teeth 1 through 32 for 
compensation purposes.  Thereafter, 
regardless as to whether the veteran's 
tooth loss is found to be compensably 
service connected or only noncompensably 
service connected, the RO should 
adjudicate the issue of entitlement to 
dental outpatient examination and/or 
treatment for the extraction of teeth 1 
through 32, being sure to make an express 
finding as to what class of benefits the 
veteran is entitled (e.g., IIA).

7.  The RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



